       Case 2:21-cv-02176-TC-GEB Document 1 Filed 04/16/21 Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS



MARK R. ECKHART,                                   )
                                                   )
                             Plaintiff,            )
                                                   )
v.                                                 )      Case No.: 2:21-cv-02176
                                                   )
ASCEND LEARNING, LLC,                              )
Served Registered Agent:                           )
      Corporation Service Company                  )
      2900 S.W. Wanamaker Drive Suite 204          )
      Topeka, KS 66614                             )
                                                   )
                             Defendant.            )



                                          COMPLAINT
       COMES NOW Plaintiff Mark R. Eckhart, by and through counsel, and for his causes of

action against Defendant Ascend Learning, LLC states and alleges as follows:

                                           PARTIES

       1.     Plaintiff is an individual residing at 14059 Hayes Street, Overland Park, Johnson

County, Kansas, and he was employed as a Director, Cost Management, Sourcing and Facilities

by Defendants beginning on or about November 2011 until his termination from employment on

or about May 8, 2020. Plaintiff was born in 1954 and is presently 66 years old. Plaintiff is a

Caucasian American male.

       2.     Defendant Ascend Learning, LLC is a foreign for-profit limited liability

corporation organized and existing under the laws of the State of Delaware, and doing business

in the State of Kansas with a place of business located at 11161 Overbrook Road, Leawood,

Johnson County, Kansas.
       Case 2:21-cv-02176-TC-GEB Document 1 Filed 04/16/21 Page 2 of 10




                                   JURISDICTION AND VENUE

       3.       This Court has federal question jurisdiction over this matter pursuant to 28 U.S.C.

§ 1331, as the acts complained of involve violations of Plaintiff’s rights under federal law,

specifically the Age Discrimination in Employment Act (“ADEA”), 29 U.S.C. § 621 et seq.

       4.       This Court has supplemental federal jurisdiction pursuant to 28 U.S.C. § 1367 to

resolve Plaintiff’s claims arising under Kansas law and public policy as the facts are so related to

Plaintiff’s federal law claims as to be part of the same case or controversy.

       5.       Venue is proper within this District pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events and omissions giving rise to Plaintiff’s claims occurred in the

District, including the unlawful employment practices set forth herein that are alleged to have

been committed in this District.

                                   FACTUAL ALLEGATIONS

       6.       Plaintiff was employed as Director, Cost Management, Sourcing and Facilities by

Defendant on or about November 2011 and at the time of his wrongful termination on or about

May 8, 2020.

       7.       Defendant was the “employer” of Plaintiff within the meaning of the ADEA and

Kansas common law, and he is entitled to all the benefits and protections of those laws.

       8.       Defendant is engaged in an industry affecting commerce and it has employed 500

or more employees for each working day in each of 20 or more calendar weeks in the current or

preceding calendar year.

       9.       Throughout his employment with the Defendant, Plaintiff was subject to the

control of the Defendant as to the means and manner of accomplishing his work as an employee

of Defendant.



                                                 2
       Case 2:21-cv-02176-TC-GEB Document 1 Filed 04/16/21 Page 3 of 10




       10.     Plaintiff is a 66-year-old Caucasian American male.

       11.     Throughout his almost nine years of employment with Defendant, Plaintiff

performed all duties of his positions as required, exceeded the expectations of his positions, and

was a high-performer, receiving bonuses, raises, praise, and excellent reviews and

commendations for his work.

       12.     During the final year of his employment, Plaintiff experienced an increasingly

hostile work environment and a pattern and practice of age discrimination in the terms and

conditions of his employment by his employer.

       13.     Defendant’s discrimination against Plaintiff included a restructure in December

2019 which led to a demotion in his reporting relationship and repeated comments from the new

CFO (a substantially younger, Indian male) about whether Plaintiff planned or wanted to retire

since he was turning 65 a few days later.

       14.     Plaintiff indicated he had no plans to retire, because he enjoyed his job and

believed he was making an important contribution to the company.

       15.     At Plaintiff’s final and successful performance review in early April 2020, the

CFO nonetheless told Plaintiff that he could continue doing his job as long as he liked and he

indicated he looked forward to working with Plaintiff in the next year.

       16.     However, Plaintiff was awarded a lower than average raise, and later that same

day, Plaintiff expressed his concerns to the CFO that he was being subjected to disparate

treatment, lesser opportunities and lower compensation because of his age.

       17.     On information and belief, no investigation was undertaken by Defendant

concerning Plaintiff’s complaint about age discrimination.




                                                3
       Case 2:21-cv-02176-TC-GEB Document 1 Filed 04/16/21 Page 4 of 10




       18.     Only about three weeks later, Plaintiff learned that the CFO had violated

Defendant’s corporate Code of Conduct and purchasing guidelines, and related legal and

regulatory standards by stealing or misappropriating company funds for the purchase of items for

his home office.

       19.     Plaintiff immediately reported this legal and policy violation to Defendant’s upper

management, consistent with the Code of Conduct as he had also reported similar recent expense

abuses and violations by Defendant’s senior executives including the CFO and Chief Human

Resources Officer (CHRO).

       20.     Approximately two weeks later on May 8, 2020, Plaintiff was fired with no

warning, and Defendant falsely claimed Plaintiff’s position was being eliminated.

       21.     In fact, Defendant replaced Plaintiff and/or his job functions with substantially

younger employees who are much less qualified than Plaintiff.

       22.     These adverse actions were taken without any legitimate reason and in violation

of the law and less-qualified, substantially younger employees, or those who had not complained

about or reported discrimination or violations of public policy were treated more favorably.

       23.     The true reasons for the discriminatory and retaliatory employment actions of

Defendant against Plaintiff, including but not limited to those adverse employment actions set

forth above, were illegal age discrimination and/or retaliation for reporting concerns about illegal

age discrimination, and/or for reporting violations of public policy

       24.     Plaintiff experienced a pattern and practice of disparate treatment in the terms and

conditions of his employment based on age by Defendant and its managers and employees

including but not limited to unfounded demotion, lower compensation and bonuses, diminished




                                                 4
         Case 2:21-cv-02176-TC-GEB Document 1 Filed 04/16/21 Page 5 of 10




opportunities for training and advancement, and his wrongful termination, without any legitimate

reason and in violation of the law.

         25.   Following Plaintiff’s complaints about Defendant’s illegal and discriminatory

conduct, he was terminated in violation of law on or about May 8, 2020.

         26.   On May 29, 2020, Plaintiff filed a timely charge alleging age discrimination and

retaliation, and Kansas law and public policy violations against Defendant with the Equal

Employment Opportunity Commission (“EEOC”). (Attached as Exhibit A.)

         27.   On or about January 19, 2021, the EEOC mailed a Notice of Right to Sue to

Plaintiff. (Attached as Exhibit B.)

         28.   This case has been filed within 90 days after Plaintiff received the Notice of Right

to Sue from the EEOC.

         29.   Plaintiff has met all deadlines and has satisfied all administrative prerequisites to

filing suit.

                        COUNT I – AGE DISCRIMINATION (ADEA)

         30.   Plaintiff incorporates by reference the allegations of paragraphs 1 through 29

above.

         31.   Plaintiff’s age was a determining factor in Defendant’s intentional decision to

discriminate against him in the terms and conditions of his employment, including, but not

limited to, by subjecting him to a demotion, lower compensation and bonuses, diminished

opportunities for training and advancement, and by terminating his employment with Defendant

based on the pretextual alleged elimination of his position.

         32.   The Defendant manifested its illegal age bias through age biased comments and

actions indicating he was expected to retire at 65 and by the demotion, lower compensation,



                                                 5
       Case 2:21-cv-02176-TC-GEB Document 1 Filed 04/16/21 Page 6 of 10




fewer opportunities for advancement or promotion, and its termination of Plaintiff for false

alleged reasons while similarly situated, substantially younger employees were treated more

favorably and not subjected to the same type of adverse actions, termination and other illegal

treatment.

       33.     Defendant knew, or should have known, of the age discrimination against its

employees, including Plaintiff.

       34.     Defendant failed to take prompt and appropriate corrective action to end the age

discrimination against its employees, including Plaintiff.

       35.     Defendant failed to make good faith efforts to enforce its policies to prevent age

discrimination against its employees, including Plaintiff.

       36.     Defendant’s conduct was willful and showed complete indifference to or

conscious disregard of the rights of Plaintiff under the ADEA, thus requiring an award of

liquidated damages.

       37.     As a direct result of Defendant’s illegal and discriminatory actions, Plaintiff has

sustained damages in the form of lost wages and benefits, emotional pain and suffering,

inconvenience, mental anguish, loss of enjoyment of life, harm to his reputation, and other

pecuniary and nonpecuniary losses.

       WHEREFORE, Plaintiff prays for judgment in his favor and against Defendant on Count

I, and requests an award of his actual damages, including but not limited to his lost wages and

benefits, with interest through the date of trial, damages for future loss of wages and benefits,

liquidated damages, all costs including reasonable attorneys’ fees, equitable relief as appropriate,

including but not limited to reinstatement, post-judgment interest, and any such other relief as the

Court deems just and proper.



                                                 6
         Case 2:21-cv-02176-TC-GEB Document 1 Filed 04/16/21 Page 7 of 10




                            COUNT II – RETALIATION (ADEA)

         38.   Plaintiff incorporates by reference the allegations of paragraphs 1 through 37

above.

         39.   Plaintiff had a good faith, reasonable belief that he was being subjected to

unlawful employment practices including disparate treatment by Defendant in the terms and

conditions of his employment compared with similarly situated, substantially younger

employees, and he reported the same to Defendant.

         40.   Defendant retaliated against plaintiff because of his opposition to unlawful

employment practices including by terminating his employment for false, pre-textual reasons.

         41.   Plaintiff’s opposition to unlawful employment practices was a determining factor

in Defendant’s decision to subject him to adverse employment actions including the termination

of his employment and otherwise as set forth herein.

         42.   Defendant’s conduct was willful as it intentionally and knowingly violated

Plaintiff’s rights under the ADEA, and is sufficient therefore to warrant an award of liquidated

damages.

         43.   As a direct result of Defendant’s illegal and retaliatory actions, Plaintiff has

sustained damages in the form of lost wages and benefits, emotional pain and suffering,

inconvenience, mental anguish, loss of enjoyment of life, harm to his reputation, and other

pecuniary and nonpecuniary losses.

         WHEREFORE, Plaintiff prays for judgment in his favor and against Defendant on Count

II, and requests an award of his actual damages, including but not limited to his lost wages and

benefits, with interest, through the date of trial, damages for future loss of wages and benefits,

liquidated damages, all costs including reasonable attorneys’ fees, equitable relief as appropriate,



                                                 7
         Case 2:21-cv-02176-TC-GEB Document 1 Filed 04/16/21 Page 8 of 10




including but not limited to reinstatement, post-judgment interest, and any such other relief as the

Court deems just and proper.

               COUNT III –KANSAS PUBLIC POLICY (WHISTLE-BLOWING)

         44.    Plaintiff incorporates by reference the allegations of paragraphs 1 through 43

above.

         45.    During the course of his employment with Defendant, Plaintiff learned that

Defendant’s executives including its CFO and CHRO had engaged in serious violations of rules,

regulations and/or the law pertaining to the public health, safety, and general welfare, including

violations of Defendant’s corporate Code of Conduct and purchasing and expense guidelines,

and related legal and regulatory standards prohibiting theft or misappropriation of company

monies or other violations of Kansas law and/or public policy.

         46.    Defendant’s CFO had directed his subordinate to purchase multiple unauthorized

items of equipment for his home office, including a standing desk and computer monitor, using

her company credit card so that the CFO could then authorize the purchases himself in violation

of the Defendant’s required expense approval and accommodation processes and in violation of

Kansas law and/or public policy.

         47.    Defendant’s CHRO had improperly submitted personal travel costs for company

reimbursement in violation of the Defendant’s required expense approval policies and its Code

of Conduct and in violation of Kansas law and/or public policy.

         48.    A reasonably prudent person in Plaintiff’s position would have similarly

concluded that Defendant’s executives were engaging in activities in violation of rules,

regulations, or the law pertaining to public health, safety, and the general welfare.




                                                  8
       Case 2:21-cv-02176-TC-GEB Document 1 Filed 04/16/21 Page 9 of 10




       49.     Because of his good faith concern and desire to correct these violations, Plaintiff

reported the foregoing and similar violations of law and public policy to Defendant’s upper

management and he was fired for pretextual reasons approximately two weeks after his report

concerning the improper conduct of the CFO.

       50.     Defendant was aware of Plaintiff’s reports of violations of law pertaining to

public health, safety, and the general welfare prior to subjecting him to unwarranted retaliation

and terminating his employment.

       51.     Defendant retaliated against Plaintiff in the terms and conditions of his

employment because of his reports of violations of law and public policy pertaining to public

health, safety, and the general welfare, including but not limited to, by terminating his

employment for false reasons.

       52.     As a direct and proximate result of Defendant’s illegal retaliatory actions, Plaintiff

has sustained damages in the form of lost wages and benefits, emotional pain and suffering,

inconvenience, mental anguish, loss of enjoyment of life, harm to his reputation, loss of self-

esteem, humiliation, and other nonpecuniary losses.

       53.     Defendant’s conduct was willful, wanton and malicious, and showed complete

indifference to or conscious disregard of the rights of Plaintiff, thus justifying an award of

punitive damages in an amount sufficient to punish Defendant and to deter Defendant from like

conduct in the future.

       WHEREFORE, Plaintiff prays for judgment in his favor and against the Defendant on

Count III, and requests an award of his actual damages, including but not limited to his lost

wages and benefits and other monetary damages, with interest through the date of trial, damages

for emotional pain and suffering, inconvenience, mental anguish, loss of enjoyment of life, harm



                                                 9
      Case 2:21-cv-02176-TC-GEB Document 1 Filed 04/16/21 Page 10 of 10




to reputation, and other nonpecuniary losses, damages for future loss of wages and benefits,

punitive damages, all costs including reasonable attorneys’ fees, equitable relief as appropriate,

including but not limited to reinstatement, post-judgment interest, and any such other relief as the

Court deems just and proper.

                           DESIGNATION OF PLACE OF TRIAL

       Plaintiff designates Kansas City, Kansas as the trial site for this case.

                                 DEMAND FOR JURY TRIAL

       Plaintiff demands a trial by jury on all issues so triable.

                                               Respectfully submitted,

                                               SIRO SMITH DICKSON PC

                                               By /s/ Eric W. Smith
                                                  Eric W. Smith                      KS #16539
                                                  Rik N. Siro                  KS FED #77812
                                                  Athena M. Dickson                  KS #21533
                                                  Raymond A. Dake              KS FED #78448
                                                  Ryan P. McEnaney                 MO #70235
                                                  1621 Baltimore Avenue
                                                  Kansas City, Missouri 64108
                                                  816.471.4881 (Tel)
                                                  816.471.4883 (Fax)
                                                  esmith@sirosmithdickson.com (email)
                                                  rsiro@sirosmithdickson.com (email)
                                                  adickson@sirosmithdickson.com (email)
                                                  rdake@sirosmithdickson.com (email)
                                                  rmcenaney@sirosmithdickson.com (email)

                                                 ATTORNEYS FOR PLAINTIFF




                                                 10
